Citation Nr: 0529606	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  02-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.  

2.  Entitlement to service connection for a disability of the 
right hip.
  
3.  Entitlement to service connection for a disability of the 
left hip.

4.  Entitlement to service connection for a disability of the 
right knee.
 
5.  Entitlement to service connection for a disability of the 
left knee.

6.  Entitlement to service connection for a disability of the 
right calf.

7.  Entitlement to service connection for a disability of the 
left calf.

8.  Entitlement to an initial rating in excess of 30 percent 
for adjustment disorder. 

9.  Entitlement to an initial disability rating in excess of 
20 percent for a disability of the right heel.

10.  Entitlement to an initial disability rating in excess of 
20 percent for a disability of the left heel.

11.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) initially from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied entitlement to service 
connection for a disability of the feet that it identified as 
pes planus and plantar fasciitis.  In October 2002, the Board 
undertook additional development on its own pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  This practice was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and in June 2003, the Board 
remanded the case to the RO for the additional development.  
The record shows that in June 2003 the undersigned Veterans 
Law Judge granted a motion to advance the case on the Board's 
docket.    

In July 2003, on remand, the RO granted service connection 
for a disability of the heels claimed as plantar fasciitis 
and assigned an initial 10 percent evaluation.  The veteran 
appealed the initial evaluation and continued the appeal 
after the RO in February 2004 increased the initial 
evaluation to 20 percent for each heel.  In addition, the 
veteran brought a timely appeal from the September 2004 RO 
rating decision that denied service connection for disability 
of the hips, the knees, and the calves, and from an initial 
30 percent rating assigned for adjustment disorder.    

The Board remand in October 2004 addressed the issues of 
entitlement to service connection for flatfeet and peripheral 
neuropathy, and entitlement to a TDIU.  In April 2005, on 
remand, the RO granted service connection for bilateral pes 
planus and assigned an initial 10 percent evaluation.  The 
veteran disagreed with the initial evaluation and the RO 
issued a statement of the case in June 2005.  There is, as 
yet, no record of a substantive appeal on this issue.  The 
case was recently returned to the Board for appellate 
consideration.    


FINDINGS OF FACT

1.  The competent medical evidence does not substantiate a 
current diagnosis of peripheral neuropathy.  

2.  The competent and probative medical evidence does not 
associate bursitis of the right hip to a service connected 
disability of the feet on any basis.
  
3.  The competent and probative medical evidence does not 
associate bursitis of the left hip to a service connected 
disability of the feet on any basis.

4.  The competent and probative medical evidence does not 
associate ligamentous strain of the right knee to a service 
connected disability of the feet on any basis.
 
5.  The competent and probative medical evidence does not 
associate ligamentous strain of the left knee to a service 
connected disability of the feet on any basis.

6.  There is no current diagnosis of a disability of the 
right calf apart from the calf pain associated with service-
connected disability of the feet.

7.  There is no current diagnosis of a disability of the left 
calf apart from the calf pain associated with service-
connected disability of the feet.

8.  From May 10, 2004, the manifestations of adjustment 
disorder produced moderate disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.  
 
9.  On a facts found basis, plantar fasciitis, heel pad 
dystrophy and cramping of the calf muscle, with mild 
fatigability, incoordination and weakness with repetitive use 
more nearly approximate moderately severe disability of the 
right heel.

10.  On a facts found basis, plantar fasciitis, heel pad 
dystrophy and cramping of the calf muscle, with mild 
fatigability, incoordination and weakness with repetitive use 
more nearly approximate moderately severe disability of the 
left heel.

11.  The veteran's service-connected disabilities alone, when 
evaluated in association with his educational attainment and 
occupational experience, have not rendered him unable to 
obtain or retain substantially gainful employment; he is 
currently employed as a truck driver. 


CONCLUSIONS OF LAW

1.  Peripheral neuropathy is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. § 3.310 (2005).  

2.  Bursitis of the right hip is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.310 (2005).
  
3.  Bursitis of the left hip Bilateral is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.310 (2005).

4.  Ligamentous strain of the right knee is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.310 (2005).
 
5.  Ligamentous strain of the left knee is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 3.310 (2005).

6.  A disability of the right calf is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.310 (2005).

7.  A disability of the left calf is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§ 501 (West 2002); 38 C.F.R. § 3.310 (2005).

8.  The criteria for an initial disability rating of 50 
percent for adjustment disorder have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2005).

9.  The criteria for an initial rating in excess of 20 
percent for a disability of the right heel have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.1, 4.2, 4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5284 
(2005).
.
10.  The criteria for an initial rating in excess of 20 
percent for a disability of the left heel have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 
4.1, 4.2, 4.7, 4.20, 4.21, 4.71a, Diagnostic Code 5284 
(2005).

11.  The criteria for entitlement to a TDIU have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
4.16, 4.18, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO provided the veteran with 
notice of the VCAA in November 2001, prior to the decision on 
the claim of service connection for peripheral neuropathy 
April 2002.  He received VCAA notice in May 2003, prior to 
the decision in his claim for a TDIU in September 2003.  The 
RO provided him with notice in May 2004, prior to the 
decision on the claim for service connection for disability 
of the hips, knees, and for lower extremity (calf) pain in 
September 2004. Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met and to decide 
the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

With regard to the information and evidence necessary to 
substantiate the claims for service connection and a TDIU, 
the RO specifically informed the appellant in the in the 
previously mentioned letters it issued in connection with 
each claim as to what kind of evidence was needed to 
substantiate the claims.  With regard to the information and 
evidence that VA would seek to provide, the RO did inform him 
that it would assist him in obtaining medical evidence or 
reports that he provided enough information about to enable 
VA to obtain such evidence.  With regard to informing the 
claimant about the information and evidence he was expected 
to provide, the RO told him that he should submit the kind of 
evidence it had described in the letters as evidence which 
would be relevant to substantiating the claims for service 
connection and a TDIU.  The appellant may not have been 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertains to the 
claim, but the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  The VCAA notice letter invited him to identify 
or submit evidence that should be considered.  The RO issued 
another duty to assist letter in February 2005 that invited 
submission of additional evidence regarding entitlement to a 
TDIU and service connection for peripheral neuropathy.  In 
any event, there is no allegation from the claimant that he 
has any evidence in his possession that is needed for a full 
and fair adjudication of the claims.  When considering the 
notification letters, the rating decisions on appeal and the 
statements of the case and supplemental statements of the 
case, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to these claims.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been satisfied in this case, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations and nexus 
opinions regarding the claimed disability of the hips, the 
knees, peripheral neuropathy, disability of the lower 
extremities and opinions were also obtained in connection 
with the claim for a TDIU.  Thus the Board finds the 
development is adequate when read in its entirety and that it 
satisfied the directive in the remand order and the 
obligations established in the VCAA

Regarding the initial ratings for the disability of the heels 
and adjustment disorder, in such circumstances, under 38 
U.S.C.A. § 7105(d), upon receipt of a notice of disagreement 
in response to a decision on a claim, the "agency of 
original jurisdiction" must take development or review 
action it deems proper under applicable regulations and issue 
a statement of the case if the action does not resolve the 
disagreement either by a grant of the benefits sought or 
withdrawal of the notice of disagreement.  The VA General 
Counsel held recently that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-03.  

Here the initial rating determination for the heels was in 
July 2003 and for adjustment disorder it was in September 
2004.  The development viewed in its entirety indicates VA 
has completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion.  For 
example, the veteran was issued development assistance 
through the July 2003 rating decision, July 2004 statement of 
the case regarding the initial rating of the heels, and the 
September 2004 supplemental statement of the case.  Regarding 
adjustment disorder, the September 2004 rating decision and 
the April 2005 statement of the case supplemented a VCAA 
notice letter in May 2004.  Relevant VA and private treatment 
records were obtained and the RO completed several VA 
examinations, most recently in February 2005.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant private and VA clinical 
records are included in the file and VA examiners reviewed 
the record on several occasions.  VA's duty to assist the 
veteran in the development of the claim has been satisfied 
and the Board will turn to a discussion of the issues on the 
merits. 

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  As applicable to claims of 
secondary service connection, see 38 C.F.R. § 3.310, Allen v. 
Brown, 7 Vet. App. 439 (1995). A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as arthritis, are presumed by law to have been incurred 
in service if shown to have been manifest to a degree of 
10 percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).    It is the 
obligation of VA to render a decision which grants every 
benefit that can be supported in law while protecting the 
interests of the Government, with due consideration to the 
policy of the Department of Veterans Affairs to administer 
the law under a broad and liberal interpretation consistent 
with the facts in each individual case.  38 C.F.R. 
§§ 3.103, 3.303(a).  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

Initially, the Board observes there is no current diagnosis 
of peripheral neuropathy.  The report in February 2000 from 
Great Plains Internal Medicine appeared to state that 
peripheral neuropathy was to be ruled out.  Thereafter, there 
are several VA examinations and private treatment records 
directed to the feet that do not report peripheral 
neuropathy.  The VA examiner in February 2005 reviewed the 
record and concluded that without evidence from formal 
electrodiagnostic testing, which the veteran refused, there 
was no basis for the diagnosis a sit could not be stated that 
the disability existed.  Furthermore, the veteran reported to 
the VA examiner that earlier testing had been normal.   At a 
minimum, there must be a current diagnosis of a disability to 
support a claim for service connection.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for peripheral neuropathy must be denied 
on the basis that there is no current diagnosis of peripheral 
neuropathy alone.   

Regarding a disability of the right hip, a disability of the 
left hip, a disability of the right knee and a disability of 
the left knee, the claim is grounded in secondary service 
connection and it is not contended otherwise.  The veteran 
has met the first requirement to prevail on a claim of 
entitlement to service connection; that is, a VA examiner in 
June 2004 diagnosed ligamentous strain of the knees and 
bursitis of the hips.  However, as the discussion that 
follows will explain, he does not satisfy the other 
requirements to prevail in this claim for service connection.  
The service medical records do not provide evidence of a 
disability of either the knees or the hips.  Although a 
private podiatrist opined in January 2004 that the disability 
of the feet may cause "other joints up the line, the knee 
and hip, to become painful" and require treatment, a VA 
examiner in July 2004 opined the hip strain was probably 
related to adductor tendon strain rather than that service 
connected lower extremity injuries.  As for the knees, the VA 
examiner related any pain that might be present to arthritis 
rather than in any related to the service connected lower 
extremity disability.   The January 2004 statement from the 
veteran's podiatrist is framed in terms of possibility rather 
than probability.  

The Board is obligated to determine the credibility and 
probative value of the certifying physician's opinion as 
evidence to be used in adjudicating the appeal.  The Board 
must analyze the credibility and probative value of all 
evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).  The Board has 
"the authority to discount the weight and probity of evidence 
in the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Wood v. Derwinski, 1 
Vet. App. 190 (1991); Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  

With respect to the podiatrist's statement, pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).   On the other hand the VA examiner reviewed 
the record after the June 2004 examination in rendering the 
opinion against service connection and offered an alternative 
rationale for the veteran knee and hip complaints.   See 
e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(speculative medical opinion cannot establish in-service 
medical nexus without supporting clinical data or other 
rationale to provide the degree of certainty required for 
medical nexus evidence).  Thus the Board accords the VA 
opinion substantial probative weight against the claim.  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The VA examiner in 2004 based his opinion against service 
connection on a review of the entire record in concluding in 
essence that there was no objective basis to connect any 
present bilateral knee or hip complaints to the service 
connected disability of the feet.  As with any piece of 
evidence, the credibility and weight to be attached to a VA 
opinion is an adjudication determination.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  The RO provided the 
entire record to a VA examiner and did not limit or constrain 
the review.  See, e.g., Colayong v. West, 12 Vet. App. 524, 
535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-69 (1994).  
Unlike the statements and opinion offered in support of the 
claim, the VA examiner did rely on a review of the entire 
record and noted the objective extent of the current findings 
against the claimed level of impairment in rendering an 
opinion against service connection and found other disability 
of the knees and hips that provided a more likely explanation 
for the veteran's complaints.  The VA medical opinion against 
service connection is being accorded outcome determinative 
weight since it was based on a review of the record and 
offered a plausible basis for not associating the current 
disability of the knees or the hips to a service connected 
disability, in light of the information on file and the 
extent of the current disability as determined on 
examination.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

Furthermore, the veteran is not competent to address medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinion of record, in light of the comprehensive 
review the VA examiner completed in responding to the Board's 
remand.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Turning to a claimed disability of the right calf and the 
left calf, the VA examiner in July 2004 noted that the calf 
pain was related to the heel pain in that both had a common 
etiology being interrelated with plantar fasciitis.  The VA 
examiner in June 2004 located the pain in the area of Muscle 
Group XIII in referring to the lower legs.  Thus this is not 
per se a situation without a diagnosed or identifiable 
underlying condition, but the current calf pain is a 
manifestation of a service connected disability and not a 
separately ratable disability for which service connection 
may be granted.  See, e.g., Sanchez-Benitez, supra.  The calf 
pain is discussed further regarding the disability of the 
feet, and in view of the VA examiner's discussion in February 
2005 and the initial rating decision, that the calf pain may 
have been considered in rating pes planus.   Thus, in any 
event, it is a symptom and not an independently rated 
disability for which service connection may be granted.      


Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in an 
claim for an increased rating and that past medical reports 
should not be given precedence over current medical findings 
-- does not apply to the assignment of an initial rating for 
a disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. See also 
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(a), (b)(2) 
(providing that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later, unless specifically provided on basis 
of facts found).

The criteria in the VA Schedule for Rating Disabilities for 
assessing the degree of disability for adjustment disorder 
provides that a 30 percent disability evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2003) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126.  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  Id.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging between 71 
to 80 reflect that, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV at 32.  GAF codes 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Regarding an initial rating in excess of 30 percent for 
adjustment disorder, the record in this case clearly shows 
the degree of disability manifested over the course of the 
appeal period, as the VA examiner revised down the 
corresponding GAF score from 65 initially reported to 58 and 
stated the disability was moderate.  The examiner felt the 
psychological testing clarified the extent of the veteran's 
condition and better understand the his psychiatric condition 
which appeared to have a more serious depression that 
reflected in the GAF score of 65 on the June 2004 
examination.  Accordingly, the Board finds that the 
assignment of "staged" ratings is not appropriate in this 
case.  Fenderson, 12 Vet. App. at 126.  

On review of the VA examination in June 2004, with benefit of 
psychological testing, the VA examiner observed that his 
overall psychiatric symptomatology was moderate and 
corresponded to a GAF of 58.  At that time there were no 
hospitalizations and the veteran was not in a formal 
treatment program.  The examiner concluded that the 
manifestations of the adjustment disorder were moderate and 
had a moderate affect on social and occupational functioning.  

Thus, initially from May 10, 2004, the effective date for 
service connection, based on the initial VA evaluation, 
adjustment disorder is more nearly indicative of some 
difficulty in social, occupational, or school functioning, 
but the veteran was generally functioning pretty well, and 
had some meaningful interpersonal relationships, although he 
would have had difficulty in establishing and maintaining 
effective work and social relationships.  This picture is 
adequately compensated by the 50 percent evaluation since the 
moderate symptoms contemplated in the GAF are represented in 
the examples listed in the 50 percent evaluation criteria for 
adjustment disorder.  As noted previously it is not necessary 
that all the particular symptoms described in the rating 
criteria for a particular degree of disability be present, 
and it is evident from the examiner's summary that the level 
of impairment reflected by the veteran's presentation more 
nearly contemplated the 50 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  

The next higher evaluation of 70 percent comports with a 
disability picture best summarized as one of deficiencies in 
most areas, with suicidal ideation, depression, and 
difficulty in adapting to stressful circumstances.  The GAF 
was no worse than 58 which is not compatible with serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning that would more 
nearly approximate the 70 percent disability criteria. 
38 C.F.R. § 4.7. 

As for the initial evaluation of the disability of the feet, 
the Board finds that the assignment of "staged" ratings is 
not appropriate in this case and that the level of 
impairment, more nearly approximates the criteria a 20 
percent evaluation for each foot, which reflects a moderately 
severe disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284 that provides a maximum evaluation of 30 percent for 
other severe foot injuries.   The Board must point out that 
the veteran is separately rated 10 percent for bilateral pes 
planus and the initial VA examination in January 2001 was 
directed to manifestations of that disorder.  Manifestations 
of pes planus as noted then and on VA examination in February 
2005 cannot be relied on in the evaluation of other foot 
disability, which is rated under Diagnostic Code 5284.  
38 C.F.R. § 4.14.  As a VA examiner explained in February 
2005, bilateral pes planus is moderate, and the rating scheme 
for pes planus takes into consideration pain on manipulation 
and use of the feet and tendo Achilles manifestations.   See 
38 C.F.R. § 4.71a, Diagnostic Code 5276.   

The VA examiner in February 2003 found that the veteran had a 
mild plantar fasciitis secondary to the service related 
dystrophic heel pads, greater on the left, with a later 
developing dystrophic component to the pain.  Forefoot pain 
was exacerbated by a quite painful hind foot through 
transferring gait from the hind foot where he had significant 
pain and metatarsalgia resulted from increased forefoot 
stress, which represented an exacerbation of such pain as a 
result of the heel disability.  The examiner also considered 
significant subtalar pain closely related to military duties.  
Private reports in 2003 also referred to a sympathetic 
dystrophy swelling problem of the hind foot likely rated to 
injury in military service, mild plantar fascia and Achilles 
tendon tightness. 

The VA examiner in July 2003 noted heel pads had not been 
much help and that the veteran had exquisite tenderness of 
both Achilles tendons and heel pads and through the plantar 
metatarsal area.  He avoided weight being on the heels and 
had an antalgic gait.  The examiner reported dystrophic heels 
pads, Achilles tendonitis, plantar fasciitis related to the 
military trauma and the previously reported exacerbation of 
forefoot pain so related.  The examiner stated that the 
service related problems would preclude any vigorous activity 
or sedentary activity that involved considerable walking or 
prolonged standing.  The private podiatrist reported in 
January 2004 essentially the same activity limitation on 
account of considerable pain in each heel.  The examiner felt 
the veteran was "at least 75% disabled" on account of his 
feet.  

The VA examiner of the joints and muscles in June 2004 
reported muscle strain in the lower legs manifested by 
frequent cramping with pain on repetitive use being the major 
functional impact.  On further review in July 2004 the 
examiner opined that the calf and heel pain were all 
essentially the same condition and had been reported on the 
February 2003 examination. The Achilles tendonitis was 
associated with the plantar fasciitis.  The examination was 
essentially the same for both feet.  The VA examiner in 
February 2005 noted the veteran did not use crutches, braces, 
canes or special shoes.  The veteran had a slight decrease in 
sensation on the plantar surface of the toes, and moderate to 
severe tenderness of the heels and extreme difficulty trying 
to stand on the heels, a slightly staggered gait, mild 
weakness, incoordination and fatigability with repetitive 
use, difficulty walking short distances which the examiner 
characterized a mild functional impairment.  The examiner 
stated the pes planus resulted in altered gait, stance and 
mechanics of ambulation.          

Thus from the record, the other foot disability rated under 
Diagnostic Code 5284 consists of plantar fasciitis, 
dystrophic heel pads and some calf cramping which result in 
no more than moderately severe disability. The recent VA 
examination attributed altered gait, stance and mechanics of 
ambulation to pes planus, so these manifestations cannot be 
used in rating other foot impairment.  However, there appears 
to be functional impairment of the feet from pain of the 
heels that transfers to mid and forefoot and aggravates the 
feet.  However, the private podiatrist noted the severity of 
the foot disability was manifested in the veteran's inability 
to operate pedals associated with driving a truck.  However, 
he has been able to drive a truck most recently since early 
in 2003 without interruption which would reasonably indicate 
his disability is moderated.  Furthermore, the most recent 
functional assessments have characterized any additional 
functional impairment from fatigue, incoordination or 
weakness as mild.  Thus, when the manifestations related to 
the disability of the heels is reasonably sorted out from pes 
planus, the record viewed liberally does not more nearly 
approximates a moderately severe disability for either foot 
on a facts found basis.          

When all of the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. 
§§ 3.102, 4.3.  The Secretary shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  Here the evidence preponderates against a 
higher initial rating.


Entitlement to a TDIU

Turning to the question of entitlement to a TDIU, it is the 
established policy of VA, as noted, to accord veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities a 
TDIU.  38 C.F.R. § 4.16.  However, before a finding of total 
disability is appropriate there must be impairment of mind or 
body, which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. §§ 3.340(a)(1), 4.15.  This is defined as 
employment "which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."   Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU presupposes that the rating for the service-connected 
condition is less than 100%, and only asks for TDIU because 
of subjective factors that the objective rating does not 
consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, the Board cannot 
overlook the level of education he completed, his 
professional training and employment history.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  Here, the veteran reported work 
experience in law enforcement and commercial truck driving, 
and having completed one year of college.

The veteran meets the percentage requirements for eligibility 
for a total rating set forth in 38 C.F.R. § 4.16(a), since 
the combined service-connected disability rating is currently 
70 percent.  38 C.F.R. § 4.25.  It was noted in Faust v West, 
13 Vet. App. 342 (2000) that the definition of engaging in a 
substantially gainful occupation considered both that 
person's abilities and his employment history.  In Faust it 
was held that a person is engaged in a substantially gainful 
occupation when that occupation provided annual income that 
exceeded the poverty threshold for one person.  Faust v. 
West, 13 Vet. App. 342, 355-56 (2000).  

The Board is unable to conclude that the veteran's service-
connected disabilities render him unable to secure or 
maintain substantially gainful employment.  His service-
connected disabilities and their impact on his employability 
have been discussed in recent medical examinations and 
medical reports that the Board finds are entitled to 
substantial probative weight against the claim for a TDIU.  

Although the veteran contends that his service-connected 
disabilities have caused him to be unable to be employed, the 
Board finds substantial probative weight against the claim in 
the VA examinations where examiners evaluated his service 
connected disabilities and overall did not find them 
sufficient to render him unemployable.  The recent VA 
examinations serve to support a conclusion that these 
disorders do not result in his inability to work.  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The relevant criteria instruct that a TDIU claimant be unable 
to secure and follow a substantially gainful occupation on 
account of service-connected disabilities.  The medical 
evaluations that VA completed to determine the severity of 
his disabilities took into account facts specific to the 
veteran's ability to work.  He has been successful in 
obtaining or maintaining employment as evidenced through the 
record.  For example when VA examined him in 2001 he reported 
working 10 to 15 hours a day driving a truck.  He also worked 
in law enforcement.  More recently VA examiners in 2004 and 
2005 reported the veteran was working as a truck driver and 
did not miss work on account of his feet or psychiatric 
disability.  Thus the undisputed fact of current employment 
is support for the examiner's assessment of the severity of 
his disabilities as not precluding employment.  His tinnitus 
or hearing loss is not shown to affect employment.

There is no question the veteran is disabled from adjustment 
disorder and the disability of the feet.  However, the Board 
must conclude the evidence does not show that the veteran's 
service-connected disabilities, by themselves, render him 
unemployable, and as a result there is no basis to support 
consideration of a TDIU rating on any basis.  See DeBeaord v. 
Principi, 18 Vet. App. 359, 370 (2004).  The medical opinions 
appear to have been based upon a consideration of the 
pertinent record in each instance that took into account his 
various disabilities.  Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As with 
any piece of evidence, the credibility and weight to be 
attached to these opinions is an adjudication determination.  
Guerrieri, supra.  The veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, but 
here the benefit of the doubt doctrine is inapplicable with 
the preponderance of the evidence is against the claim for a 
TDIU.  See Gilbert, supra.



ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.  

Entitlement to service connection for a disability of the 
right hip is denied.  
.
Entitlement to service connection for a disability of the 
left hip is denied.  

Entitlement to service connection for a disability of the 
right knee is denied.  
 
Entitlement to service connection for a disability of the 
left knee is denied.  
.
Entitlement to service connection for a disability of the 
right calf is denied.  

Entitlement to service connection for a disability of the 
left calf is denied.  
.
An initial rating of 50 percent for adjustment disorder is 
granted, subject to the regulations governing the payment of 
monetary awards. 

An initial disability rating in excess of 20 percent for a 
disability of the right heel is denied.

An initial disability rating in excess of 20 percent for a 
disability of the left heel is denied.



Entitlement to a TDIU is denied. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


